Citation Nr: 1441463	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for right knee chondromalacia and osteoarthritis with instability and locking, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee chondromalacia and osteoarthritis with limited and painful motion, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee chondromalacia and osteoarthritis with instability and locking (now characterized as the residuals of a total left knee replacement), evaluated as 20 percent disabling (exclusive of temporary total evaluations of 100 percent from May 6, 2010, to May 5, 2011, from September 13, 2011, to March 1, 2012, and from March 11, 2014 to May 1, 2015).

4.  Entitlement to an increased rating for left knee chondromalacia and osteoarthritis with limited and painful motion, currently evaluated as 10 percent disabling.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Throughout the pendency of the appeal, the Veteran claimed entitlement to temporary total evaluations based on surgical treatments necessitating convalescence for two left knee arthroscopies and one left knee arthroplasty.  He also requested extensions of temporary total evaluations assigned by the RO at various times during the pendency of the appeal.  As the Veteran's appeal for an increased evaluation for the left knee was still pending at these times, the Board finds that the issue of entitlement to an increased rating for left knee chondromalacia and osteoarthritis with instability and locking has remained in appellate status, and it has been recharacterized as above.

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 
During the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  In addition, the Veterans Law Judge held the record open for a 30-day period following the hearing for the submission of additional evidence.  In response, the Veteran's representative at the time submitted copies of VA treatment notes with a written waiver of initial AOJ consideration.

In June 2014, the Veteran's representative requested withdrawal of his representation of the Veteran due to his failure to cooperate.  The Veteran is currently unrepresented, but may still appoint a different representative if he so chooses.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the VBMS electronic claims file reveals VA treatment notes that are relevant to an issue on appeal.  These documents were considered in a July 2014 rating decision, which is also included in the VBMS electronic claims file.

The issues of entitlement to increased ratings for bilateral knee disabilities and the underlying claim of entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO previously considered and denied the Veteran's claim of service connection for lumbar spondylosis and lumbosacral disc disease.

2.  The Veteran was notified of the July 2006 rating decision that denied service connection for lumbar spondylosis and lumbosacral disc disease and of his appellate rights.  He submitted a notice of disagreement with that decision, and a statement of the case (SOC) was issued in March 2009; however, he did not file a substantive appeal. 

3.  The evidence received since the July 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied service connection for lumbar spondylosis and lumbosacral disc disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013). 

2.  The evidence received subsequent to the July 2006 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the new and material evidence issue for lumbar spondylosis and lumbosacral disc disease, to include as secondary to service-connected bilateral knee disabilities, review of the claims folder does not show compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, no VCAA notice letter of record was compliant with the U.S. Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the August 2009 VCAA letter failed to (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., describe what is meant by new and material evidence under the newer standard); and failed to (2) sufficiently explain the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  In any event, this defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue on appeal because the Board is reopening the Veteran's claim.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Initially, the Board observes that the Veteran's claim of service connection for lumbar spondylosis and lumbosacral disc disease was previously considered and denied by the RO in a rating decision dated in July 2006.  A supplemental statement of the case (SSOC) was issued by the RO on the same date as the July 2006 rating decision and included this issue.  Thereafter, the Veteran submitted a VA Form 9 dated in July 2006, which indicated that he disagreed with the issues included in the SSOC.  The Board determined that the VA Form 9 constituted a timely notice of disagreement (NOD) for the denial of the claim for service connection for a low back disorder, and in December 2007 and December 2008, the Board remanded the issue to the AOJ for the issuance of a SOC.  In March 2009, the AOJ issued a SOC; however, the Veteran did not file a substantive appeal.  Therefore, the July 2006 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

The evidence of record at that time of the rating decision in July 2006 included the Veteran's service treatment records, VA treatment notes, and VA examination reports.  In that decision, the RO found that the Veteran had not submitted evidence that showed that he had any treatment for a chronic back disorder during service, that he had arthritis within one year of separation from service, or that his claimed back disorder was caused by his bilateral knee disabilities.  The RO noted that the April 2006 VA examiner did not provide the requested opinion as to whether the back disorder was aggravated by the bilateral knee disability; however, a clarifying opinion was not obtained because the Veteran's representative at that time requested an expedited decision on the issue.

The evidence associated with the claims file subsequent to the July 2006 rating decision includes VA treatment notes, VA examination reports, and the Veteran's hearing testimony.  The majority of this evidence is certainly new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the new evidence shows that he now has degenerative joint disease of the lumbar spine.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities, is reopened.


REMAND

With respect to the service connection claim, it does not appear that the Veteran has been provided adequate VCAA notice for the issue of secondary service connection for the claimed low back disorder.  The August 2009 letter did not advise him of the evidence necessary to substantiate a claim for service connection for a low back disorder on a secondary basis.  In fact, this letter only addressed the evidence necessary to substantiate the Veteran's increased rating claims for his bilateral knee disabilities.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter that notifies him of the requirements to substantiate a claim for service connection on a secondary basis.

During the October 2013 hearing, the Veteran reported that he has had private treatment for his bilateral knees; however, these records have not been obtained and associated with the record.  In addition, he previously submitted a VA Form 21-4142 authorizing VA to obtain treatment records from the private orthopedist in September 2009.  While it appears that the RO attempted to obtain the records, the record does not include a response from the physician or any follow-up attempts to obtain these records.  In addition, any recent, outstanding VA treatment records should also be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

The Board also notes that the Veteran was last afforded a VA joints examination in August 2011.  Since that time, a June 2013 VA x-ray report of the bilateral knees showed that the Veteran had "[s]ignificant arthropathy [of the] patellofemoral joint spaces," which the interpreting radiologist noted had "progressed significantly."  In addition, during the hearing, the Veteran indicated that he was scheduled for a left knee arthroplasty and that he was tentatively scheduled for a right knee arthroplasty after he recovered from his left knee surgery.  VA treatment notes show that the Veteran did undergo a left knee arthroplasty in March 2014.  Therefore, a remand is necessary to afford the Veteran a VA examination to ascertain the current severity and manifestations of the service-connected bilateral knee disabilities.

In addition, with respect to the Veteran's claim for service connection for a low back disorder, the VA examiner who conducted the July 2010 and August 2011 VA examinations indicated that she could not provide an opinion as to whether the Veteran's current degenerative joint disease of the lumbar spine was caused or aggravated by his service-connected knee disabilities without resorting to speculation.  In her August 2011 opinion, she reasoned that she was unable to determine whether his bilateral knee disability caused his back disorder or made it worse than a natural progression of the disease because it may be a part of normal aging. See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  The Board finds that another medical opinion is needed to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with the claim for service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities.

The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim on both a direct and secondary basis; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee disabilities and his back disorder.  The AOJ should specifically request identifying information and authorization to obtain the private treatment notes from his orthopedist (as noted in a January 2009 statement, a September 2009 VA Form 21-4142, and during the October 2013 hearing).

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected bilateral knee disabilities.  If possible, the examination should be conducted by an examiner other than the individual who conducted the July 2010 and August 2011 VA examinations.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected bilateral knee disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees.  The examiner should comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any low back disorder that may be present.  If possible, the examination should be conducted by an examiner other than the individual who conducted the July 2010 and August 2011 VA examinations.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also indicate whether it is as at least as likely as not that any current low back disorder was caused by or permanently aggravated by the Veteran's service-connected bilateral knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


